39 GRANT PROPERTY HOLDINGS, LLC vs. FRAMINGHAM CLINTON STREET, LLC, MISC 17-000285, MISC 18-000334

































 
 39 GRANT PROPERTY HOLDINGS, LLC, Plaintiff, v. FRAMINGHAM CLINTON STREET, LLC; FRAMINGHAM HOWARD, LLC; HOWARD ONE, LLC; DAVID DEPIETRI as Trustee of the TRIANGLE REALTY TRUST; FRAMINGHAM 300 HOWARD, LLC; FRAMINGHAM 4 BISHOP, LLC; and SEAN WILDER, JENNIFER DONNARUMA, and WHITNEY SULLIVAN, as Trustees of RESIDENCES AT DENNISON TRIANGLE PHASE I CONDOMINIUM TRUST, Defendants; 39 GRANT PROPERTY HOLDINGS, LLC, Plaintiff, v. HOWARD ONE GRANT, LLC, and LEWIS COLTEN, CHRISTINE LONG, THOMAS MAHONEY, and VICTOR ORTIZ, as they constitute the Planning Board of the City of Framingham, Defendants
 MISC 17-000285, MISC 18-000334 
 OCTOBER 25, 2021
MIDDLESEX, ss.
RUBIN, J.
ORDER APPROVING AGREEMENT FOR JUDGMENT (Land Court Rule 10)





  	Before the court is the parties' Agreement for Judgment between Plaintiff, 39 Grant  Property Holdings, LLC, and Defendants, Framingham Clinton Street, LLC; Framingham  Howard, LLC; Howard One, LLC; David Depietri as Trustee of the Triangle Realty Trust;  Framingham 300 Howard, LLC; Framingham 4 Bishop, LLC; and Sean Wilder, Jennifer  Donnaruma, and Whitney Sullivan, as Trustees of Residences at Dennison Triangle Phase I  Condominium Trust ("17 MISC 000285 Defendants"), and Howard One Grant, LLC, and Lewis  Colten, Christine Long, Thomas Mahoney, and Victor Ortiz, as they constitute the Planning  Board of the City of Framingham ("18 MISC 000334 Defendants"), executed by counsel for all  parties in both cases, and filed with this court on October 25, 2021. As filed with the court, such Agreement for Judgment consists of a Settlement Agreement and Release of Claims, along with a Mutual Responsibilities and Obligations Agreement and a Second Confirmation, Correction and Amendment of Cross-Easement Agreement (with two Garage Floor Plan Exhibits) attached as exhibits thereto. 




	After review of the Joint Motion for Approval of Agreement for Judgment and Entry of  Final Judgment and Order along with the Agreement for Judgment, it is 




ORDERED that the parties Joint Motion for Approval of Agreement for Judgment and  Entry of Final Judgment and Order is ALLOWED. The Agreement for Judgment is APPROVED pursuant to Land Court Rule 10, subject, however, to the following conditions and limitations: 




	1. The court has not adjudicated the right, title, or interest, in and to, the property at  issue in this case, of or as to any person or entity who (i) is not an individually-named  party to this proceeding, or (ii) does not hold his, her, or its interest in said property  by, through or under an individually-named party to this proceeding.  




	2. In approving the Agreement for Judgment, the court has not reviewed, approved, or  passed upon the terms and provisions of any other agreement, undertaking, document  or conveyance, including without limitation any executed, entered into, or made  pursuant to the settlement agreement hereby approved.  




	3. Any breach of, or failure to perform under, the Agreement for Judgment hereby  approved, or any agreement, undertaking, document, or conveyance executed, entered  into or made pursuant to the agreement hereby approved shall not constitute a  contempt of this court; and any litigation concerning or arising under any such  agreement, undertaking, document or conveyance may be brought in, and determined  by, any court of competent jurisdiction.  




	4. This Order, or a certified copy of it, shall, upon payment of all fees therefor required  by law, be recorded with the Middlesex South District Registry of Deeds, and entered  on the margins of relevant instruments. 




So Ordered. 





Home/Search 
Land Cases by Docket Number
Land Cases by Date  
Land Cases by Name



Commonwealth of Massachusetts. Trial Court Law Libraries. Questions about legal information? Contact Reference Librarians.